               Case 5:19-cv-08351-SVK Document 4 Filed 12/20/19 Page 1 of 2



 1   Jennifer A. Miller, Esq. (CA Bar No. 320823)
     jamiller@beneschlaw.com
 2   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     One Montgomery Tower, Suite 2700
 3   San Francisco, CA 94104
     Tel: (628) 600-2241
 4
     Attorney for Petitioners Flextronics Manufacturing Juarez, S. de R.L. de C.V. d/b/a Flextronics de
 5   Mexico, Flex, Ltd., d/b/a Flextronics de Mexico, Flextronics International Europe B.V., and Flextronics
     Industrial, Ltd.
 6

 7                              UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9                                        SAN JOSE DIVISION
10
      FLEXTRONICS MANUFACTURING                           Case No. ____________________
11    JUAREZ, S. DE R.L. DE C.V. d/b/a
      “FLEXTRONICS DE MEXICO,” FLEX,
12
      LTD. d/b/a “FLEXTRONICS DE MEXICO,”
      FLEXTRONICS INTERNATIONAL                           APPLICANTS’ CORPORATE
13
      EUROPE B.V., AND FLEXTRONICS                        DISCLOSURE STATEMENT
14    INDUSTRIAL, LTD,
15                          Applicants,
16
             v.
17
      UBE, INC. d/b/a PLUM, INC.,
18

19
                             Respondent.

20

21          Pursuant to Federal Rule of Civil Procedure 7.1, Applicant Flex, Ltd. is the parent company of

22   Applicants Flex Industrial, Ltd., Flextronics Manufacturing Juarez, S. de R.L. de C.V., and Flextronics

23   International Europe B.V. No publicly held corporation directly owns 10% or more of Flex, Ltd.’s stock.

24

25

26

27

28
              Case 5:19-cv-08351-SVK Document 4 Filed 12/20/19 Page 2 of 2



     Dated: December 20, 2019            Respectfully submitted,
 1
                                         BENESCH, FRIEDLANDER,
 2                                         COPLAN & ARONOFF LLP
 3
                                        /s/ Jennifer A. Miller
 4                                      Jennifer A. Miller, Esq. (CA Bar No. 320823)
                                        jamiller@beneschlaw.com
 5                                      One Montgomery Tower, Suite 2700
                                        San Francisco, California 94104
 6
                                        Tel:     (628) 600-2241
 7                                      Fax:     (312) 767-9192

 8                                      Attorneys for Applicants

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-
